Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 1 of 17 PageID# 4480




                    IN THE UNITED STATES DISTR ICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                             A LEX A N D R IA D IV IS IO N


   NORTHSTAR AVIATION L.L.C., et al.,

        Plaintiffs/Counterclaim-Defendants,

        v.                                        Case No. 1: 18-cv-00191 (TSE-JFA)

   ALDEN BURT ALBERTO,

        Defendant/Counterclaim-Plaintiff.



   ALDEN BURT ALBERTO’S OPPOSITION TO NORTHSTAR’S MOTION IN LIMINE
    TO EXCLUDE TESTIMONY FROM MR. ALBERTO’S EXPERT, BRUCE BENESH




  Date: February 14, 2019                     Nicholas R. Johnson, Esq. (VSB No. 80525)
                                                njohnson@berenzweiglaw.com
                                              Declan C. Leonard, Esq. (VSB No. 40292)
                                                dleonard@berenzweiglaw.com
                                              Clyde E. Findley, Esq. (VSB No. 48277)
                                                cfindley@berenzweiglaw.com
                                              David B. Deitch, Esq. (VSB No. 74818)
                                                ddeitch@berenzweiglaw.com
                                              Ryen C. Rasmus, Esq. (VSB No. 84346)
                                                rrasmus@berenzweiglaw.com
                                              Samantha K. Collins, Esq. (VSB No. 89010)
                                                sbernstein@berenzweiglaw.com
                                                scollins@berenzweiglaw.com
                                              BERENZWEIG LEONARD, LLP
                                              8300 Greensboro Drive, Suite 1250
                                              McLean, Virginia 22102
                                              (703) 760-0402 (telephone)
                                              (703) 462-8674 (facsimile)

                                              Counsel for Defendant Alden Burt Alberto
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 2 of 17 PageID# 4481




                                               TABLE OF CONTENTS

 I.     INTRODUCTION ............................................................................................................1

 II.    FACTUAL EXPLANATION ...........................................................................................1

 III.   ARGUMENT ....................................................................................................................7

        A.        MR. BENESH’S OPINION IS BASED ON FACTS SUPPORTED BY THE RECORD. ..........7

        B.        NORTHSTAR DOES NOT CHALLENGE MR. BENESH’S METHODOLOGY. .................9

        C.        MR. BENESH EFFECTIVELY REBUTS MR. ROBSON’S OPINION. ............................11

        D.        MR. ROBSON’S OPINION CANNOT BE REVIVED BY DIVERSION TACTICS. ............13

 IV.    CONCLUSION ...............................................................................................................14




                                                             - ii -
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 3 of 17 PageID# 4482




 I.     INTRODUCTION

        Defendant/Counterclaim Plaintiff Alden Burt Alberto respectfully submits this

 Memorandum in Opposition to Plaintiffs’/Counterclaim Defendants’ Motion in Limine to

 Exclude Testimony from Mr. Alberto’s Expert, Bruce Benesh.

        The Court should deny Plaintiffs’ Motion in Limine in its entirety. Rather than offer a

 well-reasoned critique of Mr. Benesh’s methodology – which should be the focus of any valid

 Daubert challenge – Plaintiffs instead attempt to argue that Mr. Benesh has relied on the wrong

 facts, even though his cited facts are easily found in the record produced by NorthStar and are

 supported by substantial evidence. This is an inappropriate application of the Daubert doctrine.

 To the extent Plaintiffs believe that Mr. Benesh has relied on the wrong facts, Plaintiffs are free

 to cross-examine him at trial. There is no legitimate reason why Mr. Benesh’s expert report or

 testimony should be excluded.

 II.    FACTUAL EXPLANATION

        This case concerns bonus payments issued by Mr. Alberto when he was NorthStar’s

 CEO, which NorthStar now alleges were excessive. At trial, the critical evidence will involve

 NorthStar’s contemporaneous knowledge of Mr. Alberto’s bonuses and the extent to which

 NorthStar authorized Mr. Alberto to issue the challenged bonuses.

        To rebut Mr. Alberto’s evidence that NorthStar authorized the bonus payments,

 NorthStar will likely attempt to ask its expert, Mr. Leslie Robson, to testify that the bonus

 payments were excessive, even if they were authorized. Mr. Alberto, on the other hand, will rely

 on his expert, Mr. Bruce Benesh, to explain why the bonus payments were reasonable and

 justified. To satisfy their Rule 26 disclosure requirements, both experts submitted reports




                                               -1-
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 4 of 17 PageID# 4483




 explaining their respective “excessive” and “reasonable” positions, and both parties have

 submitted motions asking the Court to exclude the opposing party’s expert testimony.

        NorthStar’s present motion to exclude Mr. Benesh’s testimony is largely based on

 NorthStar’s position that its sole shareholder, Dr. Ahmed Bin Saif, 1 invested approximately $80

 million into the company, rather than the relatively small sum of $40,875 cited and relied upon

 by Mr. Benesh. 2 Assuming, without any evidentiary support, that the much larger sum is the true

 amount, NorthStar asserts that Mr. Benesh’s conclusions are wrong because he relied on the

 wrong facts, and therefore his methodology is flawed and his testimony must be rejected. See

 generally, Pls.’ Mem. (ECF No. 193).

        NorthStar offers no explanation for how there can be such a large discrepancy about its

 shareholder’s total investment in the company ($80 million versus $40 thousand). Instead,

 NorthStar simply digs in, ignores the problem lurking behind the scenes, and maintains without

 clarification or evidentiary support that Mr. Benesh is wrong, arguing that his cited evidence

 “rests upon ‘altered facts and speculation designed to bolster [Alberto’s] position.’” Pls.’ Mem.

 (ECF No. 193) at 11 (internal citations omitted).

        There is a legitimate explanation for the discrepancy, however. It is grounded in

 undisputed facts. Like most financial disputes, it requires following the money. And the

 explanation will illuminate the issues and inform the Court about the real reason why NorthStar

 wants to exclude Mr. Benesh’s testimony.


 1
   Technically, NorthStar has two shareholders: Rotana Jet and Dr. Ahmed Bin Saif. But Rotana
 Jet is 100% owned by Dr. Bin Saif, so for all intents and purposes, he is NorthStar’s sole
 shareholder. Bin Saif Tr. (Ex. 1) at 32:13-14 (Q. Are you the sole owner of Rotana Jet? A.
 Yes.”). See also Robson Tr. (Ex. 3) at 57:11-13 (Rotana Jet is 100% owned by the Sheikh).
 2
   Due to several factors, including currency exchange rates and some confusion about the exact
 amount and context of the multiple financial transactions comprising the $80M amount, the
 parties as well as some witnesses state that the amount is $85M, $89M and/or $100M.

                                              -2-
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 5 of 17 PageID# 4484




        The money trail shows that Dr. Bin Saif invested only $40,875 into NorthStar and no

 more. The money trail also shows, and even NorthStar’s expert concedes, that in exchange for

 his investment of $40,875, Dr. Bin Saif received at least $37M in return. 3 This results in a

 phenomenal return-on-investment ratio of at least 905 to 1. 4

        The money trail begins in 2010, well before NorthStar was founded. Late in that year,

 Mr. Alberto was asked by fellow retired Navy SEAL, Erik Prince, to take over the management

 of Reflex Responses (also called “R2”). 5 Reflex Responses was a UAE company providing

 military training services to the United Arab Emirates (“UAE”). Alberto Tr. (Ex. 2) at 19:7-22;

 24:4-22; 25:4-22. After some coaxing, Mr. Alberto accepted the job, moved to Abu Dhabi, and

 began fixing a host of problems that had been plaguing the company. Alberto Tr. (Ex. 2) at

 20:12-23:4. One of the things Mr. Alberto did to fix R2’s problems was to terminate

 approximately 65 employees. Alberto Tr. (Ex. 2) at 26:1-27:3. Mr. Alberto believes that one of

 those terminated employees approached the New York Times with an adverse story about R2.

 Alberto Tr. (Ex. 2) at 27:4-9. After the New York Times published that story on May 14, 2011, 6

 the UAE asked Mr. Alberto to “wind down R2 operations.” Alberto Tr. (Ex. 2) at 27:4-28:6.

 During the process of winding down R2, the UAE authorized Mr. Alberto to start a new

 company using approximately $100 million that had been previously allocated to R2. Alberto Tr.


 3
   Robson Tr. (Ex. 3) at 86:8-14 (Dr. Bin Saif received more than $15M in dividends); Id. at
 81:21-82:16 (NorthStar is currently worth at least $22M). Mr. Robson also concedes that the
 disputed $80 million originally came from the UAE government, not from Dr. Bin Saif. Robson
 Tr. (Ex. 3) at 56:19-21.
 4
   ($15M + $22M) / $40,875 = 905.2. Mr. Robson agreed that this method (Mr. Benesh’s method)
 of calculating return-on-investment would result in a “large amount of return.” Robson Tr. (Ex.
 3) at 96:9-17.
 5
   Mr. Alberto served on Seal Team 8 under Erik Prince for about 18 months. Alberto Tr. (Ex. 2)
 at 19:7-22.
 6
   Secret Desert Force Set Up by Blackwater’s Founder, NY Times, May 15, 2011, attached as
 Exhibit 4.

                                               -3-
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 6 of 17 PageID# 4485




 (Ex. 2) at 27:10-29:2; 68:19-70:6. Roughly $34 million of that money was intended for aircraft

 operations. Alberto Tr. (Ex. 2) at 27:10-29:2; 37:3-39:16; 41:16-42:20. See also, Reflex

 Responses Liquidation Instructions, attached as Exhibit 5 (including instructions to transfer

 $26M + $1M to NorthStar for an aircraft project).

        Following the UAE’s authorization to wind down R2 and start a new company, Mr.

 Alberto initially formed Vulcan Management Consultancy (“VMC”). Alberto Tr. (Ex. 2) at

 28:21-29:2; 40:4-13. Because all companies in the UAE must be majority owned by an Emirati

 citizen, 7 Mr. Alberto had to look for a UAE sponsor. He interviewed at least two people for that

 position and ultimately selected Dr. Ahmed Bin Saif. Alberto Tr. (Ex. 2) at 41:16-42:20; 67:3-

 68:12; 149:6-151:4. All of the $100M in cash and assets that funded VMC were provided by the

 UAE government via R2. Alberto Tr. (Ex. 2) at 42:13-20; 69:2-9. None of VMC’s funding came

 from Dr. Bin Saif. Id. Dr. Bin Saif had no ownership interest in R2, nor was he involved in R2’s

 liquidation. Bin Saif Tr. (Ex. 1) at 59:1-10; 61:20-62:7.

        Soon after Mr. Alberto formed VMC, he formed NorthStar Aviation. Alberto Tr. (Ex. 2)

 at 41:16-42:20; 43:11-19; 43:20-44:5. The intent was for VMC to focus on military training

 business and NorthStar to focus on aviation business. Alberto Tr. (Ex. 2) at 41:16-42:3; 43:3-10;

 43:20-44:5. Early on, however, VMC’s business model became unviable, so it terminated

 operations, and all of its assets were transferred to NorthStar. Alberto Tr. (Ex. 2) at 43:3-16.

        NorthStar’s corporate formation document, a Memorandum of Association, indicates that

 the company was initially capitalized with only $40,875. 8 Mem. of Assoc. (Ex. 6) at ¶ 6.1. Both


 7
   It is undisputed that all companies in the UAE must be majority owned by an Emirati citizen.
 See Alberto Tr. (Ex. 2) 67:12-21.
 8
   The Memorandum of Association says NorthStar was capitalized with “One Hundred and Fifty
 Thousand UAE Dirhams (AED 150,000).” This equals $40,875 at the generally accepted
 conversion rate of 0.2725 Dirhams to U.S. Dollars.

                                               -4-
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 7 of 17 PageID# 4486




 Mr. Robson and Mr. Benesh agree that Dr. Bin Saif contributed that amount, and only that

 amount, of his own money to NorthStar. Robson Tr. (Ex. 3) at 56:10-58:3; Benesh Tr. (Ex. 8) at

 86:13-21; 91:9-18; 97:14-21. This undisputed fact flies directly in the face of the now

 manufactured argument by NorthStar that Dr. Bin Saif invested approximately $80 million. Dr.

 Bin Saif also stated on the record that he did not contribute any other funds to capitalize

 NorthStar. Bin Saif Tr. (Ex. 1) at 90:15-92:19. All of the funding to capitalize NorthStar (except

 the initial $40k) came from the UAE government. Id.; Robson Tr. (Ex. 3) at 56:10-58:3. And

 substantial evidence supports Mr. Alberto’s contention that NorthStar received $100M in

 funding from the UAE government due to Mr. Alberto’s successful work at Reflex Responses.

 Alberto Tr. (Ex. 2) 67:3-68:12; 68:19-70:7.

        None of these facts are legitimately disputed by contrary evidence. How, then, can

 NorthStar maintain with a straight face that Dr. Bin Saif contributed more than $80 million?

        The answer is: an inter-company loan. When NorthStar was formed, VMC and NorthStar

 purportedly entered into a loan agreement whereby VMC appears to have agreed to loan

 NorthStar up to $100 million for general corporate and working capital purposes. According to

 the loan document, this loan drew on the same funds that were transferred to VMC from R2 as

 authorized by the UAE government and secured by Mr. Alberto. The loan document appears to

 be executed by Mr. Alberto on behalf of both parties to the agreement. See VMC Loan (Ex. 7) at

 3. Several years later, around the time VMC formally terminated its corporate existence,

 NorthStar executed a Board Resolution removing the VMC loan from its books and transferring




                                               -5-
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 8 of 17 PageID# 4487




 the funds, which by then had reached approximately $80 million, 9 to a financial category called

 shareholder equity. 10


                                                    Early 2011
                                                   Mr. Alberto
                                                 becomes CEO of
                                                 Reflex Responses

                                                           ~$100M Transferred to VMC

                                                 December 2011
                                                Mr. Alberto forms
                                               Vulcan Management
                                                   Consultancy

                    Dr. Bin Saif                          ~$80M “Loaned” to NorthStar
                   UAE Sponsor-

                                                 December 2011
                                                Mr. Alberto forms
                          $40K Payment           NorthStar UAE




        Because Dr. Bin Saif was technically VMC’s owner at the time of the loan, NorthStar

 argues that the $80 million was in fact Dr. Bin Saif’s money all along, and in effect, “Dr. Bin

 Saif passed that money from his right hand to his left” and therefore the $80 million could not

 have been “manna from heaven, procured for him thanks to Alberto’s phenomenal acumen as a

 company officer.” Pls.’ Mem. (ECF No. 193) at 10.

        Of course, NorthStar knows full well that its version of the facts only appears accurate

 when the true source of the $80 million – Reflex Responses – is omitted from the story. When



 9
   Again, due to several factors, including currency exchange rates and some confusion about the
 exact amount and context of the multiple financial transactions comprising the $80M amount, the
 parties as well as some witnesses state that the amount is $85M, $89M and/or $100M
 10
    Board Resolution, Dec. 15, 2015, attached as Exhibit 9.

                                              -6-
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 9 of 17 PageID# 4488




 the money trail is understood in its entirety, however, it is both clear and undisputed that Dr. Bin

 Saif never invested $80M of his own money into NorthStar. He only invested $40,875. This fact

 has a tremendous impact on the outcome of this case.

 III.   ARGUMENT

        If evidence showing that NorthStar received approximately $80 million from the UAE is

 ignored or excluded, 11 NorthStar can assert (falsely) that the $80M loan from VMC to NorthStar

 was technically Dr. Bin Saif’s money at the time the loan was made. Based on that logic,

 NorthStar can also argue (again, falsely) that Mr. Benesh’s expert opinion must be based on

 “false” facts or a defective methodology because he relies on the $80 million flowing into

 NorthStar from the UAE, not from Dr. Bin Saif. But as a review of the complete money trail

 reveals, none of NorthStar’s claims about the source of the $80 million are supported by the

 evidence, and therefore, NorthStar’s motion should be denied summarily.

        A.      Mr. Benesh’s Opinion is Based on Facts Supported by the Record.

        Putting aside NorthStar’s misrepresentations of Mr. Benesh’s testimony and other

 distortions of the evidence, NorthStar essentially argues that Mr. Benesh’s opinion differs in at

 least five material respects from the facts in the record. NorthStar is wrong about each one.

        First, NorthStar claims “the initial capital investment in NorthStar was not limited to

 $40,875 but, rather, $80,934,779.” Pls.’ Mem. (ECF No. 193) at 10. This is flagrantly misleading

 because it appears to purposely conflate and confuse Dr. Bin Saif’s minor investment of $40,875

 with the approximately $80 million that Mr. Alberto obtained from the UAE via Reflex




 11
  See NorthStar’s Motion in Limine to preclude evidence pertaining to Reflex Responses (ECF
 No. 190) and corresponding Memorandum in Support (ECF No. 191).

                                               -7-
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 10 of 17 PageID# 4489




  Responses. See Section II supra. Mr. Benesh’s opinion accurately follows the true money trail

  and is fully consistent with the facts in the record.

         Second, NorthStar argues that the evidence shows Mr. Alberto only procured $31 million

  for NorthStar and not $80 million. Pls.’ Mem. (ECF No. 193) at 10. This argument is not

  supported by the evidence. Although Mr. Alberto did allege in his Amended Counterclaim that

  he obtained approximately $31 million for NorthStar’s aviation business (see ECF No. 100,

  ¶ 12), he made it clear in his deposition that he believed the actual number transferred from

  Reflex Responses was around $100 million. See Alberto Tr. (Ex. 2) at 37:21-39:16. Moreover –

  as NorthStar well knows – NorthStar’s financial reports show that it received approximately $80

  million in loans from VMC and the loan document itself shows that $100 million was available

  for NorthStar’s use. See VMC Loan (Ex. 7) at 1. See also Ali Tr. (Ex. 10) at 48:5-50:8

  (NorthStar’s Director of Finance testifying that Mr. Alberto authorized approximately $100

  million to be transferred from R2 to VMC). That money originally came from the UAE via

  Reflex Responses due to Mr. Alberto’s efforts. Id.; see also Section II supra. 12

         Third, NorthStar claims Mr. Benesh ignored the fact that NorthStar initially received the

  $80 million capitalization as a “hefty loan” from VMC. Pls.’ Mem. (ECF No. 193) at 10. This

  too is fiction. Mr. Benesh testified several times at his deposition that he understood the $80M

  (or $85M) capitalization was initially shown as a loan on NorthStar’s books and was later

  converted to capital. Benesh Tr. (Ex. 8) at 82:15-83:9; 91:1-8; 93:12-16.




  12
     NorthStar argues that Mr. Alberto’s statement in his Amended Counterclaim about procuring
  $31 million constitutes a hard upper bound as a matter of law. Pls.’ Mem. (ECF No. 193) at 8 n.
  4. However, this argument is not supported by the caselaw, which is focused on concessions and
  judicial admissions, not initial allegations, which is the issue here. See Amgen Inc. v. Connecticut
  Ret. Plans & Tr. Funds, 568 U.S. 455, 470 n. 6 (2013); New Amsterdam Cas. Co. v. Waller, 323
  F.2d 20, 24 (4th Cir. 1963).

                                                 -8-
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 11 of 17 PageID# 4490




         Fourth, NorthStar asserts that when Mr. Benesh calculated Dr. Bin Saif’s return-on-

  investment, he did not take into account Mr. Alberto’s “failure to procure new business for

  NorthStar,” and therefore “any such return was effectively wiped out.” Pls.’ Mem. (ECF No.

  193) at 9-10. There is no evidence that Mr. Benesh omitted anything from his calculations.

  Moreover, a return-on-investment calculation is not based on new business. It is based on the

  value returned to the shareholders divided by the shareholders’ investment. See Benesh Report

  (ECF No. 193-2) at 14. Further, it is undisputed that Dr. Bin Saif invested only $40,875 of his

  own money into NorthStar and received at least $37 million in return. See Section II supra. Even

  Mr. Robson conceded that this was a “large amount of return.” Robson Tr. (Ex. 3) at 96:9-17.

  NorthStar’s assertion that Dr. Bin Saif’s return was “effectively wiped out” is ridiculous.

         Fifth and finally, NorthStar argues “there is no credible evidence of an agreement between

  Alberto and NorthStar for Alberto to take half of the performance-bond funds.” Pls.’ Mem. (ECF

  No. 193) at 10, 16. This is not true either. Mr. Alberto provided a list of significant evidence

  pertaining to the performance bond in Paragraphs 9 and 35 of his Memorandum in Opposition to

  NorthStar’s Motion for Summary Judgment. See Def.’s Mem. in Opp’n (ECF No. 173) ¶¶ 9, 35.

  The evidence includes a Resolution by NorthStar’s Board of Directors, deposition testimony of

  several witnesses (not just Mr. Alberto), and actual checks written to Dr. Bin Saif (via his

  company, Rotana Jet) reflecting payments flowing from the UAE’s release of the performance

  bond. NorthStar has cited no evidence to the contrary.

         B.      NorthStar Does Not Challenge Mr. Benesh’s Methodology.

         NorthStar claims that Mr. Benesh “applies a methodology which itself is flawed.” Pls.’

  Mem. (ECF No. 193) at 11. But NorthStar does not criticize Mr. Benesh’s overall methodology

  for determining the reasonableness of an executive’s compensation. NorthStar only complains

  that Mr. Benesh offered “no explanation” for a small portion of his method: the part about how
                                                -9-
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 12 of 17 PageID# 4491




  he selected a group of comparator companies to determine a multiplier to calculate NorthStar’s

  sale value based on its book value. Id. at 13. This is the so-called book value multiplier, and Mr.

  Benesh calculated it to be 2.01. E.g., Pls.’ Mem. (ECF No. 193) at 6, 12-13.

         To select his group of comparator companies, Mr. Benesh searched a database of public

  companies within the Aerospace and Defense Industry to find ones that had a book value similar

  to that of NorthStar. See Benesh Report, Pls.’ Exh. 2 (ECF No. 193-2) at 13, App’x. at 9; Benesh

  Tr. (Ex. 8) at 76:2-77:14; 163:7-19 (explaining his method of selecting comparator companies).

  He then extracted each of those companies’ market capitalization values (i.e., the sale value of

  the companies, as determined by multiplying the total number of shares by the then-current share

  price). Id. (both). He also looked at the companies’ balance sheets. Once he had selected an

  appropriate set of comparator companies, he then calculated the book value multiplier for each of

  them, and then calculated their average. Id..

         NorthStar does not argue that Mr. Benesh’s explanation is insufficient. Inexplicably,

  NorthStar instead argues that Mr. Benesh offered no explanation for how he went about selecting

  the comparator companies. But he obviously did offer an explanation, as described above. The

  explanation makes sense, and NorthStar has offered nothing to the contrary.

         NorthStar then attempted to argue that a book value multiplier is of dubious use for

  calculating the value of a business, because it assumes, without evidence, that a company’s

  market value is greater than its book value. Id. at 14. But this is exactly what Mr. Benesh’s table

  of similar companies showed: all the companies Mr. Benesh identified as being similar to

  NorthStar in both size and business had market capitalization values that were substantially

  higher than their book values. Benesh Report, Pls.’ Exh. 2 (ECF No. 193-2) App’x. at 9. Mr.

  Benesh did not just pull the number 2.01 out of thin air. He based it on the book value multiple



                                                  - 10 -
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 13 of 17 PageID# 4492




  that he obtained from real world companies that matched NorthStar’s characteristics. Id. Next, he

  used that multiple to estimate NorthStar’s sale value, not to calculate it exactly. Mr. Benesh

  therefore did not “consider[] NorthStar’s value in a vacuum, with no regard for changes in its

  industry.” Pls.’ Mem. (ECF No. 193) at 14. In fact, he did just the opposite. NorthStar has failed

  to show that Mr. Benesh’s methodology is flawed in any way. 13

         Finally, NorthStar’s own expert, Mr. Robson, testified that NorthStar was worth at least

  its book value: $22 million as of October 24, 2017. Robson Tr. (Ex. 3) 81:21-82:16. Mr. Robson

  also testified that Dr. Bin Saif received at least $15 million in dividends and other payments from

  NorthStar. Robson Tr. (Ex. 3) 86:8-14. This means that even if NorthStar’s book value multiple

  is only 1.0 versus 2.01, Dr. Bin Bin Saif received at least $37M in return for his investment of

  $40,876, which yields a return-on-investment ratio of at least 905 to 1. This rate of return is still

  at least an order of magnitude higher than the highest performing companies Mr. Benesh

  identified, further demonstrating the strength and efficacy of Mr. Benesh’s methods.

         C.      Mr. Benesh Effectively Rebuts Mr. Robson’s Opinion.

         NorthStar contends that Mr. Benesh did not disagree with Mr. Robson’s opinions, and

  therefore, Mr. Benesh’s report was not a proper rebuttal and it should be excluded. This is

  incredulous. Mr. Benesh’s report addresses the same subject matter as Mr. Robson’s report (the

  excessiveness versus reasonableness of Mr. Alberto’s compensation). Mr. Benesh’s report shows




  13
     In a failed analogy, NorthStar tries to argue that Mr. Benesh’s book value multiple of 2.01 is
  unsupported and untestable because it would not make sense in the context of a “dying industry”
  such as the 1999 retail video rental business. See Pls.’ Mem. (ECF No. 193) at 14. This analogy
  is based on the premise that 2.01 is an assumed number, created “in a vacuum.” Id. But Mr.
  Benesh’s book value multiple of 2.01 is not assumed, nor is it created in a vacuum, nor would it
  apply to the 1999 retail video rental business. Mr. Benesh calculated that number, based on
  research to discover comparator companies with the same business characteristics as NorthStar.
  The analysis therefore takes into account market effects, such as dying industries.

                                                - 11 -
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 14 of 17 PageID# 4493




  how executive compensation should be analyzed by one skilled in the art, as opposed to Mr.

  Robson’s ad hoc methods and admitted lack of knowledge. 14 And Mr. Benesh’s report includes

  an entire section rebutting Mr. Robson’s approach and conclusions. Benesh Report, Pls.’ Exh. 2

  (ECF No. 193-2) at 18-21. These cannot possibly constitute legitimate grounds to exclude an

  expert report.

         It appears that the essence of NorthStar’s argument is that because Mr. Benesh

  acknowledged at his deposition that he “neither analyzed nor opined upon NorthStar’s financial

  condition (the subject of Mr. Robson’s initial report),” he cannot testify in rebuttal to any of Mr.

  Robson’s opinions. Pls.’ Mem. (ECF No. 193) at 5. This is a disingenuous argument for three

  reasons. First, Mr. Benesh’s so-called “acknowledgement” is limited to two statements he made

  in response to a question about his assignment. In both statements, Mr. Benesh simply agreed

  that his overall assignment was not to evaluate NorthStar’s financial condition; it was to assess

  the reasonableness of the executive compensation paid to Mr. Alberto. See Benesh Tr. (Ex. 8) at

  68:7-17; 197:6-16. Second, on cross-examination, Mr. Benesh explained that he did indeed look

  at NorthStar’s financial reports in detail, so that he could “determine whether or not the company

  had adequate cash and adequate liquidity to make good on the incentive compensation

  arrangements that they had entered into with Mr. Alberto.” Benesh Tr. (Ex. 8) at 200:3-15.

  Accordingly, Mr. Benesh’s ultimate opinion on the reasonableness of Mr. Alberto’s

  compensation rests firmly on his analysis and evaluation of NorthStar’s financial condition.

  Finally, for the sake of argument, even if Mr. Benesh did not directly refute Mr. Robson’s




  14
    See, e.g., Robson Tr. (Ex. 4) at 89:2-4 (“Q. Would you have a method of calculating how
  much of a bonus would be reasonable? A. No, sir.”); Id. at 45:13-16 (“Q. In your report, you do
  not specify any method of calculating Mr. Alberto’s compensation, do you? A. No.”).

                                               - 12 -
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 15 of 17 PageID# 4494




  opinion that NorthStar’s financial condition was poor, that does not justify excluding Mr.

  Benesh’s opinions about the reasonableness of Mr. Alberto’s compensation.

         D.      Mr. Robson’s Opinion Cannot be Revived by Diversion Tactics.

         Mr. Robson is not qualified to opine about executive compensation. See generally, Def.’s

  Mem. in Supp. of Mot. to Strike, ECF No. 189. Perhaps to rehabilitate Mr. Robson’s testimony,

  NorthStar now claims Mr. Robson wasn’t asked to provide an opinion about Alberto’s

  compensation. See Pls.’ Mem. (ECF No. 193) at 4 (“Mr. Benesh flatly misstated that Mr. Robson

  ‘was engaged to provide an opinion on the reasonableness of [Alberto’s] compensation.’ … That

  was not Mr. Robson’s assignment…”) (emphasis in original, internal citations omitted). This is

  simply nonsense. NorthStar is playing a word substitution game – substituting reasonable for

  excessive – and hoping the Court will not notice that the meaning is the same. In his opening

  report, Mr. Robson states, “Alberto compensated himself during the time he was Managing

  Member and CEO at a level that was unreasonably high, and that excessive compensation

  contributed to NorthStar’s reduced profitability, and sometimes unprofitability.”) Robson Report

  (ECF No. 193-1) at 2 (final bullet point summarizing his opinions) (emphasis added). He also

  concluded “Alberto’s compensation was disproportionately high given the lackluster to poor

  operating results the company produced under his management.” Id. at 7.

         Unless NorthStar can be understood to say that Mr. Robson will not testify on the subject

  of Mr. Alberto’s compensation, none of these arguments make sense.




                                              - 13 -
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 16 of 17 PageID# 4495




  IV.    CONCLUSION

         For the foregoing reasons, Mr. Alberto respectfully asks the Court to deny NorthStar’s

  Motion in Limine to Exclude Testimony from Mr. Alberto’s Expert, Bruce Benesh.

                                                       Respectfully submitted,



   Date: February 14, 2019                               /s/ Clyde E. Findley
                                                       Nicholas R. Johnson, Esq. (VSB No. 80525)
                                                         njohnson@berenzweiglaw.com
                                                       Declan C. Leonard, Esq. (VSB No. 40292)
                                                         dleonard@berenzweiglaw.com
                                                       Clyde E. Findley, Esq. (VSB No. 48277)
                                                         cfindley@berenzweiglaw.com
                                                       David B. Deitch, Esq. (VSB No. 74818)
                                                         ddeitch@berenzweiglaw.com
                                                       Ryen C. Rasmus, Esq. (VSB No. 84346)
                                                         rrasmus@berenzweiglaw.com
                                                       Samantha K. Collins, Esq. (VSB No. 89010)
                                                         sbernstein@berenzweiglaw.com
                                                         scollins@berenzweiglaw.com
                                                       BERENZWEIG LEONARD, LLP
                                                       8300 Greensboro Drive, Suite 1250
                                                       McLean, Virginia 22102
                                                       (703) 760-0402 (telephone)
                                                       (703) 462-8674 (facsimile)

                                                       Counsel for Defendant Alden Burt Alberto




                                             - 14 -
Case 1:18-cv-00191-TSE-JFA Document 201 Filed 02/14/19 Page 17 of 17 PageID# 4496




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 14, 2019, I electronically filed the foregoing

  document with the Clerk of Court using the CM/ECF system, which will send a notification of

  such electronic filing (NEF) to all counsel of record.




                                                    /s/ Clyde E. Findley
                                                  Clyde E. Findley VSB #48277
                                                    cfindley@berenzweiglaw.com
                                                  BERENZWEIG LEONARD LLP
                                                  8300 Greensboro Drive, Suite 1250
                                                  McLean, VA 22102
                                                  Telephone: (703) 760-0402
                                                  Facsimile: (703) 462-8674
